Opinion filed September 9, 2010




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00125-CR
                                         __________

                          PEDRO SANCHEZ SALAZAR
                   A/K/A PETE SANCHEZ SALAZAR, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 42nd District Court

                                      Taylor County, Texas

                                  Trial Court Cause No. 23744A


                            MEMORANDUM                  OPINION
       The trial court convicted Pedro Sanchez Salazar a/k/a Pete Sanchez Salazar, upon his plea
of guilty, of felony driving while intoxicated. Appellant also entered a plea of true to the
enhancement allegation.     Pursuant to the plea bargain agreement, the trial court sentenced
appellant to confinement for twenty years. The trial court certified that appellant had waived his
right to appeal, and the clerk’s record contains appellant’s waiver of appeal.
       When the clerk’s record was filed in this court, the parties were notified in writing that it
appeared appellant had waived his right to appeal. Appellant was directed to respond showing
grounds for continuing his appeal. There has been no response to our letter of August 18, 2010.
       Therefore, the appeal is dismissed.


                                                     PER CURIAM


September 9, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2